DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
The amendment to claim 2 has raised new issues because the disclosure does not have support for the limitation “the first sensor is configured to detect the linear actuator”. At least paragraph pp[0062] mentions “These sensors 502, 504 may be configured to detect and measure tubulars along with a linear actuator”. However, this disclosure is believed to mean that the sensors and the linear actuator detect and measure tubulars not that the sensor detects/measures the linear actuator.  The previous rejection regarding the limitation “the first sensor is disposed within the linear actuator” was made in error. It appears that the specification does contain support for this limitation in at least paragraph [0076]. Therefore, this rejection can be overcome if the Applicant amends back to the original language which includes the limitation “the first sensor is disposed within the linear actuator”.
Claim Rejections - 35 USC § 103
	The Applicant’s arguments regarding the rejections of claims 13 and 27 have been considered but are not persuasive. 
	In regards to claim 13, the Applicant argues that the prior art does not teach the limitation “wherein the grabber is arranged so that each of the first grabber arm and the second grabber arm  sized to fit between tubulars in adjacent rows of a fingerboard “. However, the claim merely requires that the first and second grabber arm can fit  between tubulars in adjacent rows of a fingerboard based on the size of the first and second grabber arm. The claim does not positively require the fingerboard, nor does the claim recite any actual dimensions for the space between the tubulars.  Fingerboards can be made of various sizes,  the grabber 200 of LaValley may be used with structures such as trackhoe and backhoe to assist workers in assembling pipelines together (pp[0001]).  Therefore, one of ordinary skill in the art can deduce that the grabber 200 of LaValley is at least of comparable size to the disclosed grabber. Thus, LaValley’s grabber is reasonably sized such that each of its arms can also fit between tubulars in adjacent rows of a hypothetical fingerboard having a large enough spacing to accommodate the arms.  It is suggested that the claim be amended to more positively claim the context of a drilling rig and a fingerboard in order to overcome this interpretation.
	Rejection to claim 26 will also be maintained for at least the same reason as for claim 13 above. 

	Below is a suggested amendment that can be made to claim 13 in order to overcome the prior art rejection.
13. (Currently amended) A modular gripperhead for use with a drilling rig apparatus, the modular gripperhead comprising: a grabber comprising a first grabber arm, a second opposing grabber arm, and a first linear actuator connected to the first and second grabber arms, each grabber arm having an inwardly facing gripping surface that forms at least a portion of a chamber sized to receive a portion of a cylindrical tubular, wherein the portion of the chamber has a longitudinal axis, wherein the grabber is arranged so that each of the first grabber arm and the second grabber arm are sized to fit between tubulars in adjacent rows of a fingerboard disposed on the drilling rig apparatus and the first grabber arm and the second grabber arm are laterally adjustable in a lateral direction to change a distance between the first grabber arm and the second grabber arm, and wherein the first grabber arm is disposed relative to the second grabber arm so the first grabber arm and the second grabber arm are adjustable in a direction transverse to the lateral direction; a gripper comprising a first gripper arm and a second opposing gripper arm, wherein each of the first and second gripper arms is pivotable about a first and second pivot point, respectively, and between an open position sized to permit a portion of the cylindrical tubular to enter the chamber and a closed position sized to secure a portion of the cylindrical tubular in the chamber, wherein the grabber is arranged to manipulate a tubular into the chamber so that the gripper can grip the tubular; and a first sensor disposed on the grabber and configured to determine the position of the cylindrical tubular within the chamber and verify that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular.
	A similar amendment may be made to claim 27 as above for claim 13 in order to overcome the prior art rejection. Although claim 27 is a method claim, the fingerboard is also not positively recited in any of the method steps.
Claim Objections
Claims 13 and 27 are objected to because of the following informalities:
Claim 13 line 6: The term “are” should be added after the phrase “the second grabber arm”.
Claim 27 line 7: The term “are” should be added after the phrase “the second grabber arm”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 2, there is no support in the disclosure for the limitation “the first sensor is configured to detect the linear actuator”. At least paragraph pp[0062] mentions “These sensors 502, 504 may be configured to detect and measure tubulars along with a linear actuator”. However, this disclosure is believed to mean that the sensors and the linear actuator detect and measure tubulars. 
Furthermore, the previous rejection regarding the limitation “the first sensor is disposed within the linear actuator” was made in error. It appears that the specification does contain support for this limitation in at least paragraph [0076]. Therefore, this rejection can be overcome if the Applicant amends back to the original language which includes the limitation “the first sensor is disposed within the linear actuator”. This also applies to claim 16 as this claim was also previous rejected in error for the same reason as claim 1. 
 Claims 3-12 are also rejected under this statute as they depend from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 17, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454) and in further view of Larkin (U.S. Publication No. 20160076318).
In regards to claim 13, LaValley teaches a modular gripperhead comprising:
 a grabber (200; Fig. 14) comprising a first grabber arm (227a), a second opposing grabber arm (227b), and a first linear actuator (246a, b) connected to the first and second grabber arms (227a,b), each grabber arm having an inwardly facing gripping surface (Fig. 14- the arms have inwardly facing gripping surfaces as shown) that forms at least a portion of a chamber (Fig. 14- the arms form a chamber as shown) sized to receive a portion of a cylindrical tubular (Fig. 18a), wherein the portion of the chamber has a longitudinal axis (implicit as shown in Fig.18a,b), wherein the grabber is arranged so that each of the first grabber arm and the second grabber arm are sized to fit between  tubulars in adjacent rows of a fingerboard (The grabber 200 can fit between tubulars in adjacent rows of a fingerboard because the grabber 200 of LaValley may be used with structures such as trackhoe and backhoe to assist workers in assembling pipelines together (pp[0001]). Therefore, one of ordinary skill in the art can deduce that the grabber 200 of LaValley is at least of comparable size to the disclosed grabber. Thus, LaValley’s grabber is reasonably sized such that each of its arms can also fit between tubulars in adjacent rows of a hypothetical fingerboard having a large enough spacing to accommodate the arms.) and are laterally adjustable in a lateral direction to change a distance between the first grabber arm and the second grabber arm (Fig.14, 8a, 18b: the arms, 227a,b, are laterally adjustable to change distance between the arms in order to grip around tubular 38.) and wherein the first grabber arm (227a) is dispose relative to the second grabber arm so the first grabber arm and the second grabber arm are adjustable in a direction transverse to the lateral direction (Fig. 13, 14, 17, pp[0091]: The grabber 200 of LaValley is movably attached to a longitudinal track 315 which allows longitudinal movement of the grabber 200, which is traverse to a lateral direction (e.g. direction in which the arms 227a, 227b  of grabber 200 will move in 18a,b). Furthermore, the grabber 200 can move in a direction along the x-axis, which is traverse the y-axis (lateral direction) (pp[0099], Fig. 18a,b, 19).);
 a gripper (pp[0049], Fig. 5, 6, 18: gripper 30/32) comprising a first gripper arm (60) and a second opposing gripper arm (62), wherein each of the first and second gripper arms is pivotable about a first and second pivot point (pp[0065] – 60 and 62 pivot between an open and closed position.), respectively, and between an open position sized to permit a portion of the cylindrical tubular to enter the chamber and a closed position sized to secure a portion of the cylindrical tubular in the chamber (pp[0065]; Fig. 4-7), wherein the grabber is arranged to manipulate a tubular into the chamber (pp[0087]- The latching unit 250 causes the pipe processing tool 200 to provide a clamping force to clamp and to properly align the ends of the pipes 34, 36 so as to be concentric for pipe processing.) so that the gripper (32; Fig.5) can grip the tubular (fig. 13); and a first sensor  (212) disposed on the grabber (200).
However, LaValley is silent regarding that the first sensor is configured to determine the position of the cylindrical tubular within the chamber and verify that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular. 
Sorokan, drawn to a tubular handling system which uses sensors for tracking movement of a carrier assembly, discloses that the first sensor is configured to determine the position of the cylindrical tubular within the chamber (Sensor cluster 201 for the gripper head assembly comprises a plurality of pipe detection sensors 221 and a weight of pipe sensor 230; Fig.8, Col. 6 lines 12-24).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified LaValley with the sensor cluster system of Sorokan in order to provide a wide variety of measurements in different orientations of the pipe handling system (Col. 6 lines 55-67, Col. 7 lines 1-5). 
The combination of LaValley and Sorokan is silent regarding  that the first sensor is configured to verify that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular.
Larkin, drawn to a griphead assembly for manipulating tubulars, discloses that the first sensor is configured to verify that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular (The engagement head assembly 311 may include at least one sensor configured to detect… a position of a tubular with respect to the engagement head 109, an angular variation of the tubular relative to a predetermined vertical axis, and any other combination thereof; pp[0073]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of LaValley and Sorokan with the sensor system of Larkin in order to determine when the tubular is properly aligned with the gripperhead.

In regards to claim 15, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 13.
LaValley further teaches where in the first sensor is a linear variable differential transducer (LVDT) (pp[0073]).

In regards to claim 17, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 13.
Sorokan further discloses further comprising a second sensor disposed on one of the first and second gripper arms (the gripper arm as shown has at least two pipe detection sensors 221; Fig.8, Col. 6 lines 12-24).

In regards to claim 18, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 17.
Sorokan further discloses wherein the second sensor is a proximity sensor configured to detect whether the first or second grabber arm is in contact with the cylindrical tubular arms (Col. 8 lines 65-67, Fig. 8- the gripper arm as shown has at least two pipe detection sensors 221 and the maximum possible reading of the proximity sensor will inherently indicate contact with the tubular.).

In regards to claim 30, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 13.
LaValley further teaches wherein the gripper is configured to apply a sufficient force to the cylindrical tubular to hoist and otherwise manipulate the cylindrical tubular (Figs. 2, 5, 6 and 13 – the arms 32 grips around the pipe as shown, which applies a force on the outer diameter of the pipe such that it can be hoisted as that is the purpose of pipe gripping structures.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454), Larkin (U.S. Publication No. 20160076318) and in further view of Shaginian et al. (U.S. Patent No. 4604724). 
In regards to claim 14, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 13.
The combination of LaValley, Sorokan and Larkin is silent regarding wherein the first sensor is an inductive sensor.
Shaginian, drawn to a pipe handling system with sensors, teaches sensing the position of an element using an inductive sensor (Col. 8 lines 28-46).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to substitute the first sensor of the combination of LaValley, Sorokan and Larkin with the inductive sensor of Shaginian as this would require simple substitution of the proximity sensor of the combination of LaValley, Sorokan and Larkin for the inductive sensor of Shaginian, both of which are known elements, to obtain the predictable results of detecting the position of the cylindrical tubular of the combination of LaValley, Sorokan and Larkin. Please refer to MPEP 2143, Subsection I, B.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454), Larkin (U.S. Publication No. 20160076318) and in further view of Skjaerseth et al. (U.S. Publication No. 20180245410).
In regards to claim 20, the combination of LaValley, Sorokan and Larkin teaches the modular gripperhead of claim 13.
However, the combination of LaValley, Sorokan and Larkin does not explicitly teach wherein the modular gripperhead comprises an electrical connector configured to connect the modular gripperhead to a power source.
Skjaerseth discloses wherein the modular gripperhead comprises an electrical connector configured to connect the modular gripperhead to a power source (pp[0042], Fig. 1 - The pipe-gripper 1 may be electrically connected via wires to a power source).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of LaValley, Sorokan and Larkin with the electrical connector of Skjaerseth as another known way to provide power to the gripperhead of LaValley. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LaValley et al. (U.S. Publication No. 20120213937) in view of Sorokan (U.S. Patent No. 5458454), Larkin (U.S. Publication No. 20160076318)  and in further view of Hawkins (U.S. Publication No. 20030205112).
In regards to claim 27, LaValley teaches a method of manipulating a tubular, the method comprising: 
positioning a grabber assembly gripperhead (200; Fig. 14) in proximity to the tubular (Fig. 18a), the grabber assembly comprising a linear actuator (246a, b) connected to a first grabber arm (227a) and a second opposing grabber arm (227b), each grabber arm having an inwardly facing gripping surface (Fig. 14- the arms have inwardly facing gripping surfaces as shown) that forms at least a portion of a generally cylindrically chamber (Fig. 14- the arms form a chamber as shown);
 wherein the portion of the generally cylindrically chamber has a longitudinal axis tubular alignable with a tubular (implicit as shown in Fig.18a,b), wherein the grabber assembly is arranged so that the first grabber arm and the second grabber arm are sized to fit between  tubulars in adjacent rows of a fingerboard (The grabber 200 can fit between tubulars in adjacent rows of a fingerboard because the grabber 200 of LaValley may be used with structures such as trackhoe and backhoe to assist workers in assembling pipelines together (pp[0001]). Therefore, one of ordinary skill in the art can deduce that the grabber 200 of LaValley is at least of comparable size to the disclosed grabber. Thus, LaValley’s grabber is reasonably sized such that each of its arms can also fit between tubulars in adjacent rows of a hypothetical fingerboard having a large enough spacing to accommodate the arms.) and the first grabber arm and the second grabber arm are laterally adjustable in a lateral direction to change a distance between the first grabber arm and the second grabber arm (Fig.14, 8a, 18b: the arms, 227a,b, are laterally adjustable to change distance between the arms in order to grip around tubular 36,38.),
and wherein the first grabber arm is disposed relative to the second grabber arm so the first grabber arm and the second grabber arm are adjustable in a direction traverse to the lateral direction (Fig. 13, 14, 17, pp[0091]: The grabber 200 is movably attached to a longitudinal track 315 which allows longitudinal movement of the grabber 200, which is traverse to a lateral direction (e.g. direction in which the arms 227a, 227b  of grabber 200 will move in 18a,b). Furthermore, the grabber 200 can move in a direction along the x-axis, which is traverse the y-axis (lateral direction) (pp[0099], Fig. 18a,b, 19).), and the grabber assembly is arranged  to manipulate a tubular into the chamber (pp[0087]- The latching unit 250 causes the pipe processing tool 200 to provide a clamping force to clamp and to properly align the ends of the pipes 34, 36 so as to be concentric for pipe processing.) so that a gripper can grip the tubular (pp[0049], Fig. 5, 6, 18a,b: gripper 30/32 grips tubulars)
closing the first and second grabber arms to secure the tubular between the first and second grabber arms (Fig. 18a – the arms are closed around the tubular.).
LaValley is silent regarding determining, with a set of sensors disposed on the grabber assembly, a position of the tubular within the cylindrical chamber and verifying that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular, a pressure measurement to avoid crushing the tubular.  
Sorokan, drawn to a tubular handling system which uses sensors for tracking movement of a carrier assembly, discloses a set of sensors to determine a position of the tubular within the cylindrical chamber (Sensor cluster 201 for the gripper head assembly comprises a plurality of pipe detection sensors 221 and a weight of pipe sensor 230; Fig.8, Col. 6 lines 12-24.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the LaValley with more than one pipe detection sensors as taught by Sorokan in order to provide a wide variety of measurements in different orientations of the pipe handling system (Col. 6 lines 55-67, Col. 7 lines 1-5). 
The combination of LaValley and Sorokan is silent regarding that with the set of sensors disposed on the grabber assembly, verifying that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular, a pressure measurement to avoid crushing the tubular.  
Larkin, drawn to a griphead assembly for manipulating tubulars, discloses that with the set of sensors disposed on the grabber assembly, verifying that a tubular held by the grabber is aligned with an axis of the chamber so that the gripper can grip the tubular (The engagement head assembly 311 may include at least one sensor configured to detect… a position of a tubular with respect to the engagement head 109, an angular variation of the tubular relative to a predetermined vertical axis, and any other combination thereof; pp[0073]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of LaValley and Sorokan with the sensor system of Larkin in order to determine when the tubular is properly aligned with the gripperhead.
The combination of LaValley, Sorokan and Larkin is silent regarding and measuring, with the set of sensors, a pressure measurement to avoid crushing the tubular.  
Hawkins discloses pressure sensors for measuring a pressure measurement to avoid crushing the tubular (pp[0050] - sensors 104, 105, and 106 may be utilized to measure the amount of gripping pressure applied to the pipe by bite dies 86-90. If desired, a control may be provided to limit this gripping pressure to prevent too much pressure as may occur with certain types of pipe.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the set of sensors of LaValley, Sorokan and Larkin with the pressure sensor of Hawkins in order to prevent applying excessive amount of pressure to the pipe (pp[0050]).   

In regards to claim 28, the combination of LaValley, Sorokan, Larkin and Hawkins teaches the method of claim 27.
Hawkins further discloses further comprising verifying, with the pressure measurement, that the tubular is secured by the grabber assembly (pp[0050] – implicit as sensors 104, 105, and 106 may be utilized to measure the amount of gripping pressure applied to the pipe by bite dies 86-90 and the gripping pressure can be adjusted accordingly).

Allowable Subject Matter
Claims 22-26 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676